Citation Nr: 1517017	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-10 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids prior to February 25, 2010, from April 1, 2010 to June 23, 2011, and from September 1, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2010 and October 2011 rating decisions, during the pendency of this appeal, the RO granted a temporary 100 percent convalescence rating for hemorrhoids under the provisions of 38 C.F.R. § 4.30 (2014) ("Paragraph 30") effective from February 25, 2010 to April 1, 2010, and from June 23, 2011 through September 1, 2011.  Therefore, this appeal now concerns whether the Veteran was entitled to a compensable rating for hemorrhoids within the immediately preceding and succeeding respective periods.  Additionally, in a November 2012 rating decision the RO denied the Veteran's March 2012 claim for a temporary 100 percent convalescence rating for hemorrhoids during February 2012.  The Veteran did not appeal the August 2010, October 2011, or November 2012 rating decisions in a timely manner, and no new and material evidence was received within the appeal period.  Thus, these rating decision are final and not before the Board.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The issue of entitlement to service connection for arthritis of the right ankle as secondary to service-connected right knee disability was raised by the record in a February 1988 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) because, although a February 2005 rating decision denied a claim for service connection for arthritis of the right foot, such did not address the right ankle in any manner.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's hemorrhoids have been manifested by pain, bleeding, soreness, passage of blood clots, anal itching, hematochezia, tenesmus and swelling, productive of no more than mild or moderate symptoms/impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected hemorrhoids, internal and external, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486 .

With regard to claims for increased evaluations for service-connected conditions, the law requires VA to notify the veteran that, to substantiate a claim, the veteran must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The veteran must be notified that, should an increase in disability be found, an evaluation will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances.  Vazquez-Flores, 580 F.3d at 1270.  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini, 18 Vet. App. 112.

The Board notes that the Veteran, with respect to his claim for an increased rating for hemorrhoids, was not provided with adequate VCAA notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) as defined by the Court in Vazquez-Flores, supra.  Nonetheless, the Board finds that such a defect does not constitute prejudicial error in this case because the record reflects that the Veteran had actual knowledge in this regard, as reflected in his substantive appeal received in April 2013, following issuance of a March 2013 statement of the case.

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records. VA has a duty to assist in obtaining the Veteran's service treatment records, VA medical records and other relevant records. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA medical records are associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his increased rating claim for hemorrhoids.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.


Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran. VA provided rectum and anus examinations in June 2011 and April 2012.  Each VA examiner interviewed the Veteran and conducted a physical examination, recorded clinical findings, and documented the Veteran's subjective complaints.  Moreover, neither the Veteran nor his representative have asserted that the Veteran's hemorrhoids have worsened since the April 2012 VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).   Thus, as these examinations included sufficient detail as to the severity of the Veteran's service-connected hemorrhoids, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim on appeal.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Consideration of the appropriateness of a staged rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted. 

The Veteran is currently awarded service connection for hemorrhoids with a noncompensable (zero percent) rating under Diagnostic Code 7336 for external or internal hemorrhoids.  Under that diagnostic code, mild or moderate external or internal hemorrhoids warrant a noncompensable rating.  Large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences, warrant a 10 percent rating.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, warrant a 20 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2014).

The medical evidence of record includes VA treatment records and June 2011 and April 2012 rectum and anus examinations.  A June 2010 VA treatment record stated the Veteran reported a sharp pain in his rectum and digital rectal examination showed hemorrhoidal tags and no stool or blood on the examining digit.  The Veteran demonstrated a small amount of bleeding after successive wiping.  In a July 2010 VA treatment record the Veteran reported continued bright red blood since hemorrhoids surgery in February.  Another July 2010 VA treatment reported of complaint of periodic episodes of blood in the stool.  An April 2011 VA treatment record documented a colonoscopy procedure and reported no large hemorrhoids or fissures.  A May 2011 VA treatment record documented complaints of rectal pain and bleeding.  Other May 2011 VA treatment records noted the Veteran reported some bright red blood on toilet paper when he wipes and blood in his stool.  

As noted above, the Veteran underwent June 2011 VA examination in connection with the claim.  On examination, the June 2011VA examiner found palpable internal and visible external hemorrhoids as well as redundant tissue.  The VA examiner did not characterize the size of such.  The Veteran reported flare-ups consisting of anal itching, hematochezia, pain, tenesmus and swelling but denied perianal discharge or fecal incontinence.  The June 2011 VA examiner did not find evidence of anemia.  The June 2011 VA examiner stated that the size of the rectum and anus were within normal limits as was sphincter tone.  The VA examiner stated there were no fissures, and no evidence of rectal prolapse or bleeding at the time of examination.  The Veteran reported his daily activities are impacted by his hemorrhoids in that they are irritating and painful the majority of the time.

An October 2011 VA treatment record stated that the complaint of bright red blood on toilet paper and stool is likely related to the healing hemorrhoidectomy site.  A December 2011 VA treatment record provided a diagnosis of anal pain and internal hemorrhoids.  A January 2012 VA treatment records documented complaints of rectal pain.  A February 2012 VA treatment documented a single-column hemorrhoidectomy which found a small internal hemorrhoid.  The February 2012 VA treatment record also documented no evidence of anal fissure, and with the exception of the small internal hemorrhoids as noted above, indicated such was a normal examination.  In an April 2012 VA treatment record the Veteran reported he was unable to sit and or stand for long periods due to rectal pain.

As noted above, in April 2012, another VA examination was conducted in connection with the claim.  The April 2012 VA examiner stated the Veteran did not have any current hemorrhoids.  The VA examiner stated that while Veteran reported some fecal incontinence, if such was the case it was not related to hemorrhoids.  The April 2012 VA examiner reiterated that the February 2012 hemorrhoidectomy did not find any external hemorrhoids, or fissures and normal tone was noted.  The April 2012 VA examiner stated the Veteran's hemorrhoids do not impact his ability work.  In an October 2012 VA treatment record the Veteran reported use of stool softeners and that his stools were regular and soft but he did have intermittent brbpr (bright red blood per rectum).  In a March 2013 VA treatment record the Veteran reported, in part, back pain that goes around his side into the anal region; however such was not reported in the context of his hemorrhoids  

In considering the evidence under the laws and regulations set forth above, the Board concludes that the Veteran's hemorrhoids do not warrant a compensable disability rating at any period during the pendency of the appeal.  Specifically, the evidence does not show any findings of large or thrombotic hemorrhoids that are irreducible with excessive redundant tissue.  As described above, the evidence indicates the Veteran's hemorrhoids have been characterized as small.  In addition, while the record does demonstrate findings of rectal bleeding, the record does not demonstrate either secondary anemia or fissures at any time.  

The Board has considered whether the manifestations of the Veteran's hemorrhoids warrant a separate rating under other diagnostic codes for the rectum.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332-7335 (2014).  However, the evidence does not show that the Veteran has a mild prolapsed rectum with constant slight or occasional moderate leakage, stricture of the anus with moderate reduction of lumen or moderate constant leakage, impairment of sphincter control or fistula in ano. Thus, the Veteran is not entitled to a higher disability rating or separate rating under Diagnostic Codes 7332, 7333, 7334, or 7335.  38 C.F.R. § 4.114.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected hemorrhoids have been manifested by no worse than mild or moderate symptoms.  In view of this finding, the Board concludes that a compensable rating is not warranted for hemorrhoids, internal and external.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  This is so for all the rating periods on appeal.  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Here, the symptoms of the Veteran's hemorrhoids are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms. Essentially, he has reported pain, bleeding, soreness, passage of blood clots, anal itching, hematochezia, tenesmus and swelling.  These symptoms are consistent with those measured by the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate symptoms/impairment which the Veteran has not been found to have.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  For the above reasons, the Board declines to remand this issue for consideration of an extra-schedular evaluation.

Finally, the Board notes a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that a claim for a TDIU was granted in a July 2013 rating decision, and although a November 2014 rating decision has proposed to discontinue such, it is currently still in effect.  Therefore, further consideration of a TDIU is not warranted.

In sum, the competent medical evidence of record fails to demonstrate that a compensable rating is warranted for the Veteran's service-connected hemorrhoids during any of the rating periods on appeal.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, entitlement to a compensable evaluation for hemorrhoids is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.1; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to a compensable evaluation for hemorrhoids, prior to February 25, 2010, from April 1, 2010 to June 23, 2011, and from September 1, 2011, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


